DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 11/01/2021.

Claim Status
Claims 1-8, 19-30 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 11/01/2021 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-8, 19-21, 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nammi, US 2015/0264560 in view of Takeda, US 2020/0305123.

For claim 1. Nammi teaches: A method of configuring an operating mode for a multi-mode terminal, applied to a base station and comprising: 
determining, from among a plurality of operating modes supported by the multi-mode terminal and reported from the multi-mode terminal, a target operating mode matching the multi-mode terminal; (Nammi, fig 2, paragraph 40-80, “The user equipment 120 supports one or more MIMO modes… The user equipment 120 signals at least one of said supported MIMO modes to the controlling node 130 via the base station 110… The controlling node 130 determines, in response to said received signaling, one of said at least one MIMO modes to be used by the user equipment 120. The determination may comprise identifying that a mode, and e.g. stream restriction, that the user equipment 120 has signaled it supports, also is supported by the cellular communications system 100 in general and/or by the base stations 110 and/or controlling node 130 in particular… Note that in FIG. 2, as explained above in connection with FIG. 1, the controlling node 130 and the base station 110 are in 
determining target network configuration information corresponding to the target operating mode; and sending the target network configuration information to the multi-mode terminal, (Nammi, fig 2, paragraph 40-80, “The controlling node 130 determines, in response to said received signaling, one of said at least one MIMO modes to be used by the user equipment 120. The determination may comprise identifying that a mode, and e.g. stream restriction, that the user equipment 120 has signaled it supports, also is supported by the cellular communications system 100 in general and/or by the base stations 110 and/or controlling node 130 in particular… The controlling node 130 sends to the user equipment 120 via the base station 110, a mode instruction instructing the user equipment 120 to use the determined MIMO mode… The mode instruction may be in the form of one or more RRC configuration and/or re-configuration messages. In some embodiments, said mode instruction further instructs, based on the signalling, about a number of supported streams to use. For example, if the user equipment 120 has signalled a MIMO mode supporting multiple stream restrictions, the mode instruction may instruct what number of supported streams to actually use.”)
so that the multi-mode terminal operates in the target operating mode after performing network configuration according to the target network configuration information. (Nammi, fig 2, paragraph 40-80, “The user equipment 120 receives from the controlling node 130, via the base station 110, in response to said signaling, a mode instruction instructing the user equipment 120 to use one of said at least one MIMO mode signaled to the controlling node 130. The mode instruction may be in the form of one or more RRC configuration and/or re-configuration messages. In some embodiments, said mode instruction further instructs, based on the signalling, about a number of supported streams to use. For example, if the user equipment 120 has signalled a MIMO mode supporting multiple stream 
Nammi doesn’t teach: wherein the plurality of operating modes comprise a plurality of numerologies corresponding to different carrier frequency bands, a New Radio (NR) mode and an enhanced Long Term Evolution (eLTE) mode.
Takeda from the same or similar fields of endeavor teaches: wherein the plurality of operating modes comprise a plurality of numerologies corresponding to different carrier frequency bands, a New Radio (NR) mode and an enhanced Long Term Evolution (eLTE) mode (Takeda, paragraph 48-51, “In this example, the UE can communicate, for example, by switching between the eLTE carrier and the 5G MTC carrier. Such switching may be performed based on commands transmitted from an eNB. By this means, it is possible to dynamically change and control the carrier, so as to prevent the deterioration of performance, based on changes in throughput, traffic volume, communication quality, and so on… 5G MTC uses a new RAT carrier… the new RAT carrier may use different numerologies than existing LTE carriers.”; paragraph 25-37, “a “numerology” refers to a set of communication parameters that characterize the design of signals in a given RAT, or the design of the RAT, and so on… For eMBB, a numerology that can provide support for overhead reduction, high-order MIMO and so on is desirable, so as to achieve high spectral efficiency.”; 5G is NR)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Takeda into Nammi, since Nammi suggests a technique for selecting operating modes, and Takeda suggests the beneficial way of including eLTE carrier and 5G carrier and the corresponding numerologies into such modes to dynamically change and control the carrier, so as to prevent the deterioration of performance, based on changes in throughput, traffic volume, communication quality, and so on (Takeda, paragraph 48-51) and a numerology that can 

For claim 2. Nammi and Takeda disclose all the limitations of claim 1, and Nammi further teaches: wherein the determining, from among the plurality of the operating modes supported by the multi-mode terminal and reported from the multi-mode terminal, the target operating mode matching the multi-mode terminal, comprises: determining a current service requirement of the multi-mode terminal; and determining, from among the plurality of the operating modes supported by the multi-mode terminal and reported from the multi-mode terminal, the target operating mode matching the service requirement. (Nammi, fig 2, paragraph 40-80, “controlling node 130 determines, in response to said received signaling, one of said at least one MIMO modes to be used by the user equipment 120. The determination may comprise identifying that a mode, and e.g. stream restriction, that the user equipment 120 has signaled it supports, also is supported by the cellular communications system 100 in general and/or by the base stations 110 and/or controlling node 130 in particular… Note that in FIG. 2, as explained above in connection with FIG. 1, the controlling node 130 and the base station 110 are in some embodiments one and the same node. For example, the controlling node 130 may be the base station 110 and all actions in FIG. 2 relating to the controlling node 130 may be performed by the base station 110.”; stream restriction is service requirement)

For claim 5. Nammi and Takeda disclose all the limitations of claim 1, and Nammi further teaches: wherein the sending the target network configuration information to the multi-mode terminal comprises: sending the target network configuration information to the multi-mode terminal through radio resource control signaling. (Nammi, fig 2, paragraph 40-80, “The mode instruction may be in the form of one or more RRC configuration and/or re-configuration messages.”)

For claim 6. Nammi and Takeda disclose all the limitations of claim 1, and Nammi further teaches: wherein after the determining the target operating mode matching the multi-mode terminal, the method further comprises: determining a target index number corresponding to the target operating mode, according to a pre-defined correspondence between operating mode and index number; and sending the target index number to the multi-mode terminal, so that the multi-mode terminal operates in the target operating mode after performing network configuration according to target network configuration information corresponding to the target index number based on a pre-defined correspondence between index number and network configuration information. (Nammi, paragraph 81-97, “the MIMO modes supported by this option are: A'. Non-MIMO mode that may be the same as mode A of Release 5 non-MIMO mentioned above. B'. MIMO mode that may be the same as mode B of Release 7 MIMO mentioned above. C'. MIMO mode with four transmit antennas, where the UE supports MIMO with four transmit antennas. D'. MIMO mode with four transmit antennas with dual stream restriction. where the UE support MIMO with four transmit antennas and with a number of streams supported that is either 1 or 2. E'. MIMO mode with four transmit antennas with single stream restriction, where the UE, e.g. the user equipment 120, supports MIMO with four transmit antennas and with a number of streams supported that is 1. Capability for A', B', C', D' or E' may be signaled from the UE, e.g. the user equipment 120, to the network during cell setup, via RRC signaling, and the network, e.g. the controlling node 130 and/or the base station 110, instructs the UE regarding the use of mode A', B', C', D' or E'.”; A', B', C', D' or E' are index values)

For claim 7
reporting a plurality of operating modes supported by the multi-mode terminal to a base station; (Nammi, fig 2, paragraph 40-80, “The user equipment 120 supports one or more MIMO modes… The user equipment 120 signals at least one of said supported MIMO modes to the controlling node 130 via the base station 110… The controlling node 130 determines, in response to said received signaling, one of said at least one MIMO modes to be used by the user equipment 120. The determination may comprise identifying that a mode, and e.g. stream restriction, that the user equipment 120 has signaled it supports, also is supported by the cellular communications system 100 in general and/or by the base stations 110 and/or controlling node 130 in particular… Note that in FIG. 2, as explained above in connection with FIG. 1, the controlling node 130 and the base station 110 are in some embodiments one and the same node. For example, the controlling node 130 may be the base station 110 and all actions in FIG. 2 relating to the controlling node 130 may be performed by the base station 110.”)
receiving target network configuration information sent by the base station, wherein the target network configuration information is network configuration information corresponding to a target operating mode, and the target operating mode is an operating mode matching the multi-mode terminal which is determined by the base station from among the plurality of the operating modes; (Nammi, fig 2, paragraph 40-80, “The controlling node 130 determines, in response to said received signaling, one of said at least one MIMO modes to be used by the user equipment 120. The determination may comprise identifying that a mode, and e.g. stream restriction, that the user equipment 120 has signaled it supports, also is supported by the cellular communications system 100 in general and/or by the base stations 110 and/or controlling node 130 in particular… The controlling node 130 sends to the user equipment 120 via the base station 110, a mode instruction instructing the user equipment 120 to use the determined MIMO mode… The mode instruction may be in the form of one or more RRC configuration and/or re-configuration messages. In some embodiments, said mode instruction further instructs, based on the signalling, about a number of supported streams to use. For 
and after performing network configuration according to the target network configuration information, operating in the target operating mode. (Nammi, fig 2, paragraph 40-80, “The user equipment 120 receives from the controlling node 130, via the base station 110, in response to said signaling, a mode instruction instructing the user equipment 120 to use one of said at least one MIMO mode signaled to the controlling node 130. The mode instruction may be in the form of one or more RRC configuration and/or re-configuration messages. In some embodiments, said mode instruction further instructs, based on the signalling, about a number of supported streams to use. For example, if the user equipment 120 has signalled a MIMO mode supporting multiple stream restrictions, the mode instruction may instruct what number of supported streams to actually use. In case the user equipment 120 has signalled support of only one mode and stream restriction the user equipment 120 may need no explicit instruction about a number of supported streams to use.”)
Nammi doesn’t teach: wherein the plurality of operating modes comprise a plurality of numerologies corresponding to different carrier frequency bands, a New Radio (NR) mode and an enhanced Long Term Evolution (eLTE) mode.
Takeda from the same or similar fields of endeavor teaches: wherein the plurality of operating modes comprise a plurality of numerologies corresponding to different carrier frequency bands, a New Radio (NR) mode and an enhanced Long Term Evolution (eLTE) mode (Takeda, paragraph 48-51, “In this example, the UE can communicate, for example, by switching between the eLTE carrier and the 5G MTC carrier. Such switching may be performed based on commands transmitted from an eNB. By this means, it is possible to dynamically change and control the carrier, so as to prevent the deterioration of performance, based on changes in throughput, traffic volume, communication quality, and so on… 5G MTC uses a new RAT carrier… the new RAT carrier may use different numerologies than existing LTE 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Takeda into Nammi, since Nammi suggests a technique for selecting operating modes, and Takeda suggests the beneficial way of including eLTE carrier and 5G carrier and the corresponding numerologies into such modes to dynamically change and control the carrier, so as to prevent the deterioration of performance, based on changes in throughput, traffic volume, communication quality, and so on (Takeda, paragraph 48-51) and a numerology that can provide support for overhead reduction, high-order MIMO and so on is desirable, so as to achieve high spectral efficiency (Takeda, paragraph 25-37) in the analogous art of communication.

For claim 8. Nammi and Takeda disclose all the limitations of claim 7, and Nammi further teaches: wherein after the reporting the plurality of the operating modes supported by the multi-mode terminal to the base station, the method further comprises: receiving a target index number sent by the base station, wherein the target index number is an index number corresponding to a target operating mode, and the target operating mode is an operating mode matching the multi-mode terminal which is determined by the base station from among the plurality of the operating modes; determining target network configuration information corresponding to the target index number, according to a pre-defined correspondence between index number and network configuration information; (Nammi, paragraph 81-97, “Hence, the MIMO modes supported by this option are: A'. Non-MIMO mode that may be the same as mode A of Release 5 non-MIMO mentioned above. B'. MIMO mode that may be the same as mode B of Release 7 MIMO mentioned above. C'. MIMO mode with four transmit antennas, 
and upon determining the target network configuration information, performing the operation of operating in the target operating mode after performing the network configuration according to the target network configuration information. (Nammi, fig 2, paragraph 40-80, “The user equipment 120 receives from the controlling node 130, via the base station 110, in response to said signaling, a mode instruction instructing the user equipment 120 to use one of said at least one MIMO mode signaled to the controlling node 130. The mode instruction may be in the form of one or more RRC configuration and/or re-configuration messages. In some embodiments, said mode instruction further instructs, based on the signalling, about a number of supported streams to use. For example, if the user equipment 120 has signalled a MIMO mode supporting multiple stream restrictions, the mode instruction may instruct what number of supported streams to actually use. In case the user equipment 120 has signalled support of only one mode and stream restriction the user equipment 120 may need no explicit instruction about a number of supported streams to use.”)

For claim 19. Nammi teaches: An apparatus of configuring an operating mode for a multi-mode terminal, applied to a base station and comprising: a processor; and a non-transitory computer-readable 
determine, from among a plurality of operating mode supported by the multi-mode terminal and reported from the multi-mode terminal, a target operating mode matching the multi-mode terminal; (Nammi, fig 2, paragraph 40-80, “The user equipment 120 supports one or more MIMO modes… The user equipment 120 signals at least one of said supported MIMO modes to the controlling node 130 via the base station 110… The controlling node 130 determines, in response to said received signaling, one of said at least one MIMO modes to be used by the user equipment 120. The determination may comprise identifying that a mode, and e.g. stream restriction, that the user equipment 120 has signaled it supports, also is supported by the cellular communications system 100 in general and/or by the base stations 110 and/or controlling node 130 in particular… Note that in FIG. 2, as explained above in connection with FIG. 1, the controlling node 130 and the base station 110 are in some embodiments one and the same node. For example, the controlling node 130 may be the base station 110 and all actions in FIG. 2 relating to the controlling node 130 may be performed by the base station 110.”)
determine target network configuration information corresponding to the target operating mode; and send the target network configuration information to the multi-mode terminal, (Nammi, fig 2, paragraph 40-80, “The controlling node 130 determines, in response to said received signaling, one of said at least one MIMO modes to be used by the user equipment 120. The determination may comprise identifying that a mode, and e.g. stream restriction, that the user equipment 120 has signaled it 
so that the multi-mode terminal operates in the target operating mode after performing network configuration according to the target network configuration information. (Nammi, fig 2, paragraph 40-80, “The user equipment 120 receives from the controlling node 130, via the base station 110, in response to said signaling, a mode instruction instructing the user equipment 120 to use one of said at least one MIMO mode signaled to the controlling node 130. The mode instruction may be in the form of one or more RRC configuration and/or re-configuration messages. In some embodiments, said mode instruction further instructs, based on the signalling, about a number of supported streams to use. For example, if the user equipment 120 has signalled a MIMO mode supporting multiple stream restrictions, the mode instruction may instruct what number of supported streams to actually use. In case the user equipment 120 has signalled support of only one mode and stream restriction the user equipment 120 may need no explicit instruction about a number of supported streams to use.”)
Nammi doesn’t teach: wherein the plurality of operating modes comprise a plurality of numerologies corresponding to different carrier frequency bands, a New Radio (NR) mode and an enhanced Long Term Evolution (eLTE) mode.
Takeda from the same or similar fields of endeavor teaches: wherein the plurality of operating modes comprise a plurality of numerologies corresponding to different carrier frequency bands, a New 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Takeda into Nammi, since Nammi suggests a technique for selecting operating modes, and Takeda suggests the beneficial way of including eLTE carrier and 5G carrier and the corresponding numerologies into such modes to dynamically change and control the carrier, so as to prevent the deterioration of performance, based on changes in throughput, traffic volume, communication quality, and so on (Takeda, paragraph 48-51) and a numerology that can provide support for overhead reduction, high-order MIMO and so on is desirable, so as to achieve high spectral efficiency (Takeda, paragraph 25-37) in the analogous art of communication.

For claim 20
report a plurality of operating modes supported by the multi-mode terminal to a base station; (Nammi, fig 2, paragraph 40-80, “The user equipment 120 supports one or more MIMO modes… The user equipment 120 signals at least one of said supported MIMO modes to the controlling node 130 via the base station 110… The controlling node 130 determines, in response to said received signaling, one of said at least one MIMO modes to be used by the user equipment 120. The determination may comprise identifying that a mode, and e.g. stream restriction, that the user equipment 120 has signaled it supports, also is supported by the cellular communications system 100 in general and/or by the base stations 110 and/or controlling node 130 in particular… Note that in FIG. 2, as explained above in connection with FIG. 1, the controlling node 130 and the base station 110 are in some embodiments one and the same node. For example, the controlling node 130 may be the base station 110 and all actions in FIG. 2 relating to the controlling node 130 may be performed by the base station 110.”)
receive target network configuration information sent by the base station, wherein the target network configuration information is network configuration information corresponding to a target operating mode, and the target operating mode is an operating mode matching the multi-mode terminal which is determined by the base station from among the plurality of the operating modes; (Nammi, fig 2, paragraph 40-80, “The controlling node 130 determines, in response to said received signaling, one of said at least one MIMO modes to be used by the user equipment 120. The determination may comprise identifying that a mode, and e.g. stream restriction, that the user equipment 120 has signaled it supports, also is supported by the cellular communications system 100 in general and/or by the base stations 110 and/or controlling node 130 in particular… The controlling node 130 sends to the user equipment 120 via the base station 110, a mode instruction instructing the user equipment 120 to use the determined MIMO mode… The mode instruction may be in the form of one or more RRC configuration and/or re-configuration messages. In some embodiments, said mode instruction further instructs, based on the signalling, about a number of supported streams to use. For 
and after performing network configuration according to the target network configuration information, operate in the target operating mode. (Nammi, fig 2, paragraph 40-80, “The user equipment 120 receives from the controlling node 130, via the base station 110, in response to said signaling, a mode instruction instructing the user equipment 120 to use one of said at least one MIMO mode signaled to the controlling node 130. The mode instruction may be in the form of one or more RRC configuration and/or re-configuration messages. In some embodiments, said mode instruction further instructs, based on the signalling, about a number of supported streams to use. For example, if the user equipment 120 has signalled a MIMO mode supporting multiple stream restrictions, the mode instruction may instruct what number of supported streams to actually use. In case the user equipment 120 has signalled support of only one mode and stream restriction the user equipment 120 may need no explicit instruction about a number of supported streams to use.”)
Nammi doesn’t teach: wherein the plurality of operating modes comprise a plurality of numerologies corresponding to different carrier frequency bands, a New Radio (NR) mode and an enhanced Long Term Evolution (eLTE) mode.
Takeda from the same or similar fields of endeavor teaches: wherein the plurality of operating modes comprise a plurality of numerologies corresponding to different carrier frequency bands, a New Radio (NR) mode and an enhanced Long Term Evolution (eLTE) mode (Takeda, paragraph 48-51, “In this example, the UE can communicate, for example, by switching between the eLTE carrier and the 5G MTC carrier. Such switching may be performed based on commands transmitted from an eNB. By this means, it is possible to dynamically change and control the carrier, so as to prevent the deterioration of performance, based on changes in throughput, traffic volume, communication quality, and so on… 5G MTC uses a new RAT carrier… the new RAT carrier may use different numerologies than existing LTE 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Takeda into Nammi, since Nammi suggests a technique for selecting operating modes, and Takeda suggests the beneficial way of including eLTE carrier and 5G carrier and the corresponding numerologies into such modes to dynamically change and control the carrier, so as to prevent the deterioration of performance, based on changes in throughput, traffic volume, communication quality, and so on (Takeda, paragraph 48-51) and a numerology that can provide support for overhead reduction, high-order MIMO and so on is desirable, so as to achieve high spectral efficiency (Takeda, paragraph 25-37) in the analogous art of communication.

For claim 21. Nammi and Takeda disclose all the limitations of claim 19, and Nammi further teaches: wherein the determining, from among the plurality of the operating modes supported by the multi-mode terminal and reported from the multi-mode terminal, the target operating mode matching the multi-mode terminal, comprises: determining a current service requirement of the multi-mode terminal; and determining, from among the plurality of the operating modes supported by the multi-mode terminal and reported from the multi-mode terminal, the target operating mode matching the service requirement. (Nammi, fig 2, paragraph 40-80, “controlling node 130 determines, in response to said received signaling, one of said at least one MIMO modes to be used by the user equipment 120. The determination may comprise identifying that a mode, and e.g. stream restriction, that the user equipment 120 has signaled it supports, also is supported by the cellular communications system 100 in general and/or by the base stations 110 and/or controlling node 130 in particular… Note that in FIG. 2, 

For claim 24. Nammi and Takeda disclose all the limitations of claim 19, and Nammi further teaches: wherein the sending the target network configuration information to the multi-mode terminal comprises: sending the target network configuration information to the multi-mode terminal through radio resource control signaling. (Nammi, fig 2, paragraph 40-80, “The mode instruction may be in the form of one or more RRC configuration and/or re-configuration messages.”)

For claim 25. Nammi and Takeda disclose all the limitations of claim 19, and Nammi further teaches: wherein after the determining the target operating mode matching the multi-mode terminal, the processor is further configured to: determine a target index number corresponding to the target operating mode, according to a pre-defined correspondence between operating mode and index number; and send the target index number to the multi-mode terminal, so that the multi-mode terminal operates in the target operating mode after performing network configuration according to target network configuration information corresponding to the target index number based on a pre-defined correspondence between index number and network configuration information. (Nammi, paragraph 81-97, “Hence, the MIMO modes supported by this option are: A'. Non-MIMO mode that may be the same as mode A of Release 5 non-MIMO mentioned above. B'. MIMO mode that may be the same as mode B of Release 7 MIMO mentioned above. C'. MIMO mode with four transmit antennas, where the UE supports MIMO with four transmit antennas. D'. MIMO mode with four transmit antennas with dual stream restriction. where the UE support MIMO with four transmit antennas and with a number of 

For claim 26. Nammi and Takeda disclose all the limitations of claim 20, and Nammi further teaches: wherein after the reporting the plurality of the operating modes supported by the multi-mode terminal to the base station, the processor is further configured to: receive a target index number sent by the base station, wherein the target index number is an index number corresponding to a target operating mode, and the target operating mode is an operating mode matching the multi-mode terminal which is determined by the base station from among the plurality of the operating modes; determine target network configuration information corresponding to the target index number, 
and upon determining the target network configuration information, perform the operation of operating in the target operating mode after performing the network configuration according to the target network configuration information. (Nammi, fig 2, paragraph 40-80, “The user equipment 120 receives from the controlling node 130, via the base station 110, in response to said signaling, a mode instruction instructing the user equipment 120 to use one of said at least one MIMO mode signaled to the controlling node 130. The mode instruction may be in the form of one or more RRC configuration and/or re-configuration messages. In some embodiments, said mode instruction further instructs, based on the signalling, about a number of supported streams to use. For example, if the user equipment 120 has signalled a MIMO mode supporting multiple stream restrictions, the mode instruction may instruct what number of supported streams to actually use. In case the user equipment 120 has signalled 

For claim 27. Nammi disclose all the limitations of claim 1 and Nammi further teaches: A base station implementing the method of claim 1, comprising: one or more processors; and a non-transitory computer-readable storage medium for storing instructions executable by the one or more processors (Nammi, fig 6, paragraph 128-137, controlling node with processor, memory storing instructions; paragraph 80, “Note that in FIG. 2, as explained above in connection with FIG. 1, the controlling node 130 and the base station 110 are in some embodiments one and the same node. For example, the controlling node 130 may be the base station 110 and all actions in FIG. 2 relating to the controlling node 130 may be performed by the base station 110.”) wherein the one or more processors are configured to: dynamically determine the target operating mode matching the multi-mode terminal in the plurality of the operating modes supported by the multi-mode terminal, thereby realizing a high availability of the multi-mode terminal; and send the target network configuration information corresponding to the target operating mode to the multi-mode terminal through the radio resource control signaling. (Nammi, fig 2, paragraph 40-80, “The controlling node 130 determines, in response to said received signaling, one of said at least one MIMO modes to be used by the user equipment 120. The determination may comprise identifying that a mode, and e.g. stream restriction, that the user equipment 120 has signaled it supports, also is supported by the cellular communications system 100 in general and/or by the base stations 110 and/or controlling node 130 in particular… The controlling node 130 sends to the user equipment 120 via the base station 110, a mode instruction instructing the user equipment 120 to use the determined MIMO mode… The mode instruction may be in the form of one or more RRC configuration and/or re-configuration messages. In some embodiments, said mode instruction further instructs, based on the signalling, about a number of supported streams to use. For 

For claim 28. Nammi and Takeda disclose all the limitations of claim 27, and Nammi further teaches: wherein the one or more processors are further configured to send the target index number corresponding to the target operating mode to the multi-mode terminal after determining the target operating mode matching the multi-mode terminal, thereby facilitating the multi-mode terminal determining the target network configuration information corresponding to the target index number according to the pre-defined correspondence between index number and the network configuration information, and saving signaling resources between the base station and the multi-mode terminal. (Nammi, paragraph 81-97, “Hence, the MIMO modes supported by this option are: A'. Non-MIMO mode that may be the same as mode A of Release 5 non-MIMO mentioned above. B'. MIMO mode that may be the same as mode B of Release 7 MIMO mentioned above. C'. MIMO mode with four transmit antennas, where the UE supports MIMO with four transmit antennas. D'. MIMO mode with four transmit antennas with dual stream restriction. where the UE support MIMO with four transmit antennas and with a number of streams supported that is either 1 or 2. E'. MIMO mode with four transmit antennas with single stream restriction, where the UE, e.g. the user equipment 120, supports MIMO with four transmit antennas and with a number of streams supported that is 1. Capability for A', B', C', D' or E' may be signaled from the UE, e.g. the user equipment 120, to the network during cell setup, via RRC signaling, and the network, e.g. the controlling node 130 and/or the base station 110, instructs the UE regarding the use of mode A', B', C', D' or E'.”; index letters A', B', C', D' or E' correspond to different MIMO modes, implicit that index letters can be replaced with index numbers; fig 2, paragraph 40-80, “The user equipment 120 receives from the controlling node 130, via the base station 110, in response to said signaling, a mode instruction instructing the user equipment 120 to use one of 

For claim 29. Nammi and Takeda disclose all the limitations of claim 28 and Nammi further teaches: A communication system comprising the base station of claim 28, further comprising the multi-mode terminal, wherein: multi-mode terminal comprising: one or more processors; and a non-transitory computer-readable storage medium for storing instructions executable by the one or more processors; (Nammi, fig 1, paragraph 37; system comprising controlling node and UE; fig 5, paragraph 123-127, UE with processor, memory storing instructions) the one or more processors of the multi-mode terminal are configured to report the plurality of the operating modes supported by the multi-mode terminal to the base station; (Nammi, fig 2, paragraph 40-80, “The user equipment 120 supports one or more MIMO modes… The user equipment 120 signals at least one of said supported MIMO modes to the controlling node 130 via the base station 110… Note that in FIG. 2, as explained above in connection with FIG. 1, the controlling node 130 and the base station 110 are in some embodiments one and the same node. For example, the controlling node 130 may be the base station 110 and all actions in FIG. 2 relating to the controlling node 130 may be performed by the base station 110.”)
the one or more processors of the base station are configured to determine the target operating mode matching the multi-mode terminal in the plurality of the operating modes; (Nammi, fig 2, paragraph 40-80, “The controlling node 130 determines, in response to said received signaling, one of 
the one or more processors of the multi-mode terminal are configured to receive the target network configuration information that is returned by the base station and corresponds to the target operating mode, (Nammi, fig 2, paragraph 40-80, “The controlling node 130 sends to the user equipment 120 via the base station 110, a mode instruction instructing the user equipment 120 to use the determined MIMO mode… The mode instruction may be in the form of one or more RRC configuration and/or re-configuration messages. In some embodiments, said mode instruction further instructs, based on the signalling, about a number of supported streams to use. For example, if the user equipment 120 has signalled a MIMO mode supporting multiple stream restrictions, the mode instruction may instruct what number of supported streams to actually use.”)
such that the multi-mode terminal can operate in the target operating mode after performing network configuration according to the target network configuration information, thereby realizing configuring a target operating mode matching the multi-mode terminal. (Nammi, fig 2, paragraph 40-80, “The user equipment 120 receives from the controlling node 130, via the base station 110, in response to said signaling, a mode instruction instructing the user equipment 120 to use one of said at least one MIMO mode signaled to the controlling node 130. The mode instruction may be in the form of one or more RRC configuration and/or re-configuration messages. In some embodiments, said mode instruction further instructs, based on the signalling, about a number of supported streams to use. For example, if the user equipment 120 has signalled a MIMO mode supporting multiple stream restrictions, the mode instruction may instruct what number of supported streams to actually use. In case the user 

For claim 30. Nammi and Takeda disclose all the limitations of claim 29, and Nammi further teaches: wherein the one or more processors of the multi-mode terminal are further configured to: receive the target index number returned by the base station after reporting the plurality of the operating modes supported by the multi-mode terminal to the base station; determine the target network configuration information corresponding to the target index number according to the pre-defined correspondence between index number and network configuration information; operate in the target operating mode after performing network configuration according to the target network configuration information, thereby determining the corresponding target network configuration information upon only receiving the target index number from the base station, and saving signaling resources between the base station and the multi-mode terminal. (Nammi, paragraph 81-97, “Hence, the MIMO modes supported by this option are: A'. Non-MIMO mode that may be the same as mode A of Release 5 non-MIMO mentioned above. B'. MIMO mode that may be the same as mode B of Release 7 MIMO mentioned above. C'. MIMO mode with four transmit antennas, where the UE supports MIMO with four transmit antennas. D'. MIMO mode with four transmit antennas with dual stream restriction. where the UE support MIMO with four transmit antennas and with a number of streams supported that is either 1 or 2. E'. MIMO mode with four transmit antennas with single stream restriction, where the UE, e.g. the user equipment 120, supports MIMO with four transmit antennas and with a number of streams supported that is 1. Capability for A', B', C', D' or E' may be signaled from the UE, e.g. the user equipment 120, to the network during cell setup, via RRC signaling, and the network, e.g. the controlling node 130 and/or the base station 110, instructs the UE regarding the use of mode A', B', C', D' or E'.”; index letters A', B', C', D' or E' correspond to different MIMO modes, implicit that index letters can be 

Claims 3, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nammi, US 2015/0264560 in view of Takeda, US 2020/0305123 and further in view of Forenza, US 2006/0083195.

For claim 3. Nammi and Takeda disclose all the limitations of claim 1, and Nammi further teaches: wherein the determining, from among the plurality of the operating modes supported by the multi-mode terminal and reported from the multi-mode terminal, the target operating mode matching the multi-mode terminal, comprises: and determining, from among the plurality of the operating modes supported by the multi-mode terminal and reported from the multi-mode terminal, the target operating mode matching the target link. (Nammi, fig 2, paragraph 40-80, “The controlling node 130 determines, in response to said received signaling, one of said at least one MIMO modes to be used by the user equipment 120. The determination may comprise identifying that a mode, and e.g. stream restriction, that the user equipment 120 has signaled it supports, also is supported by the cellular communications system 100 in general and/or by the base stations 110 and/or controlling node 130 in particular… The 
Nammi doesn’t teach: determining a target link with the best link quality from among a plurality of links according to current link qualities of the plurality of the links;
Forenza from the same or similar fields of endeavor teaches: determining a target link with the best link quality from among a plurality of links according to current link qualities of the plurality of the links; (Forenza, paragraph 25, “In accordance with the present invention, the adaptive transmission mode switching method estimates channel quality and adaptively selects a MIMO transmission scheme that maximizes the throughput for a given error rate and transmit power on the basis of the estimated 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Forenza into Nammi and Takeda, since Nammi suggests a technique for selecting MIMO mode, and Forenza suggests the beneficial way of selecting such MIMO mode based on link quality to maximize throughput and transmit power (Forenza, paragraph 25) in the analogous art of communication.

For claim 22. Nammi and Takeda disclose all the limitations of claim 19, and Nammi further teaches: wherein the determining, from among the plurality of the operating modes supported by the multi-mode terminal and reported from the multi-mode terminal, the target operating mode matching the multi-mode terminal, comprises: and determining, from among the plurality of the operating modes supported by the multi-mode terminal and reported from the multi-mode terminal, the target operating mode matching the target link. (Nammi, fig 2, paragraph 40-80, “The controlling node 130 determines, in response to said received signaling, one of said at least one MIMO modes to be used by the user equipment 120. The determination may comprise identifying that a mode, and e.g. stream restriction, that the user equipment 120 has signaled it supports, also is supported by the cellular communications system 100 in general and/or by the base stations 110 and/or controlling node 130 in particular… The controlling node 130 sends to the user equipment 120 via the base station 110, a mode instruction instructing the user equipment 120 to use the determined MIMO mode… The mode instruction may be 
Nammi doesn’t teach: determining a target link with the best link quality from among a plurality of links according to current link qualities of the plurality of the links;
Forenza from the same or similar fields of endeavor teaches: determining a target link with the best link quality from among a plurality of links according to current link qualities of the plurality of the links; (Forenza, paragraph 25, “In accordance with the present invention, the adaptive transmission mode switching method estimates channel quality and adaptively selects a MIMO transmission scheme that maximizes the throughput for a given error rate and transmit power on the basis of the estimated channel quality. This adaptive transmission mode switching algorithm can be practically implemented by the definition of a set of link quality regions, which represent typical channel scenarios. These link 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Forenza into Nammi and Takeda, since Nammi suggests a technique for selecting MIMO mode, and Forenza suggests the beneficial way of selecting such MIMO mode based on link quality to maximize throughput and transmit power (Forenza, paragraph 25) in the analogous art of communication.

Claims 4, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nammi, US 2015/0264560 in view of Takeda, US 2020/0305123 and further in view of Fattah, US 2014/0115394.

For claim 4. Nammi and Takeda disclose all the limitations of claim 1, and Nammi further teaches: wherein the determining the target network configuration information corresponding to the target operating mode comprises: determining the target network configuration information corresponding to the target operating mode, according to a pre-defined correspondence between operating mode and network configuration information, wherein the network configuration information comprises at least one of configuration information of a media access control layer, configuration information of a radio link control layer, or configuration information of a packet data convergence protocol layer. (Nammi, fig 2, paragraph 40-80, “The controlling node 130 determines, in response to said received signaling, one of said at least one MIMO modes to be used by the user equipment 120. The determination may comprise identifying that a mode, and e.g. stream restriction, that the user equipment 120 has signaled it supports, also is supported by the cellular communications system 100 in 
Even though it’s well-known in the art that PDCP layer manages data streams, Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach such fact.
Fattah from the same or similar fields of endeavor teaches: PDCP layer manages data streams (Fattah, paragraph 51, “The packet data convergence protocol layer (abbreviated PDCP) 235 manages RRC layer 225 messages in the control plane and IP packets in the user plane along with data streams in the interface between the network emulator 125 and user equipment 127.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Fattah into Nammi and Takeda, since Nammi suggests a technique for communicating configuration information for streams, and Fattah suggests the beneficial way of having such configuration information to be PDCP layer configuration information since it’s well-known in the art that PDCP layer manages RRC layer messages in the control plane and IP packets in the user plane along with data streams in the interface between the network and UE (Fattah, paragraph 51) in the analogous art of communication.

For claim 23. Nammi and Takeda disclose all the limitations of claim 19, and Nammi further teaches: wherein the determining the target network configuration information corresponding to the target operating mode comprises: determining the target network configuration information corresponding to the target operating mode, according to a pre-defined correspondence between operating mode and network configuration information, wherein the network configuration information comprises at least one of configuration information of a media access control layer, configuration information of a radio link control layer, or configuration information of a packet data convergence protocol layer. (Nammi, fig 2, paragraph 40-80, “The controlling node 130 determines, in response to said received signaling, one of said at least one MIMO modes to be used by the user equipment 120. The determination may comprise identifying that a mode, and e.g. stream restriction, that the user equipment 120 has signaled it supports, also is supported by the cellular communications system 100 in general and/or by the base stations 110 and/or controlling node 130 in particular… The controlling node 130 sends to the user equipment 120 via the base station 110, a mode instruction instructing the user equipment 120 to use the determined MIMO mode… The mode instruction may be in the form of one or more RRC configuration and/or re-configuration messages. In some embodiments, said mode instruction further instructs, based on the signalling, about a number of supported streams to use. For example, if the user equipment 120 has signalled a MIMO mode supporting multiple stream restrictions, the mode instruction may instruct what number of supported streams to actually use.”; a number of supported streams to use is packet data convergence protocol layer configuration information since PDCP layer manages data streams)
Even though it’s well-known in the art that PDCP layer manages data streams, Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, 
Fattah from the same or similar fields of endeavor teaches: PDCP layer manages data streams (Fattah, paragraph 51, “The packet data convergence protocol layer (abbreviated PDCP) 235 manages RRC layer 225 messages in the control plane and IP packets in the user plane along with data streams in the interface between the network emulator 125 and user equipment 127.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Fattah into Nammi and Takeda, since Nammi suggests a technique for communicating configuration information for streams, and Fattah suggests the beneficial way of having such configuration information to be PDCP layer configuration information since it’s well-known in the art that PDCP layer manages RRC layer messages in the control plane and IP packets in the user plane along with data streams in the interface between the network and UE (Fattah, paragraph 51) in the analogous art of communication.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462